Citation Nr: 0327156	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nasal polyps.

2.  Entitlement to service connection for athlete's foot.

3.  Entitlement to service connection for bilateral shin 
splints.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to a compensable initial rating for a scrotal 
varicocele. 

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for residuals of a low 
back injury.

8.  Entitlement to service connection for an acquired 
psychiatric disorder.  

9.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1977 to 
May 1980 and from April 1991 to March 1996.  Although the 
veteran served during the Persian Gulf War, his service 
records do not reflect any service in the Persian Gulf 
Theatre nor has the veteran claimed such service.  

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that inter alia determined that 
claims of entitlement to service connection for nasal polyps 
and sinusitis, hearing loss, pineal tumor, athlete's foot, 
bilateral knee pain, bilateral shin splints, low back strain, 
an acquired psychiatric disability, blood pressure 
excursions, and dizziness were not well grounded.  That 
decision granted service connection for a right varicocele 
but assigned a noncompensable rating.  The veteran has 
appealed these issues to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before an RO hearing officer in April 
1997.  At the hearing, the veteran withdrew his appeal for 
service connection for hearing loss.  

The issue of service connection for a pineal gland tumor is 
not on appeal.  Although the RO found the claim to be not well 
grounded in July 1996 and the veteran appealed, in March 1998 
the RO granted service connection and assigned a 
noncompensable rating.  The veteran did not submit a notice of 
disagreement (NOD) pertaining to the assigned rating and the 
Board therefore lacks jurisdiction over that issue.  

The issue of entitlement to a compensable rating for 
sinusitis is not on appeal.  Although the RO denied the 
service connection claim in the July 1996 rating decision and 
the veteran perfected his appeal, a decision review officer 
granted service connection in March 1998 and assigned a 
noncompensable rating.  The veteran expressed no 
dissatisfaction with that rating.  In December 1999, the 
veteran requested an increased rating and in a May 2000 
rating decision, the RO denied that claim.  The veteran has 
not filed an NOD to the noncompensable rating assigned and 
the Board therefore lacks jurisdiction over that issue.

The issue of entitlement to an increased rating for the 
cervical spine is not on appeal.  The RO granted service 
connection for disc herniation of C5-C7 and assigned a 10 
percent rating in a March 1998 rating decision.  In an August 
1998 rating decision, the RO assigned a temporary 100 percent 
convalescent rating from March to May 1, 1998.  The veteran's 
representative filed an NOD in February 1999.  The RO issued 
another rating decision in May 1999 that extended the 100 
percent temporary rating to July 1, 1998, and issued an SOC.  
The veteran did not file a substantive appeal of that issue 
and the RO closed the appeal; however, in December 1999, the 
veteran did request an increased rating for the cervical 
spine, which the RO denied in a May 2000 rating decision.  
The veteran did not file an NOD and therefore the Board lacks 
jurisdiction over the cervical spine rating.

Service connection for a bilateral knee disorder, for 
residuals of a low back injury, for an acquired psychiatric 
disorder, and for hypertension, will be addressed in the 
REMAND portion of the decision.  


FINDINGS OF FACT

1.  There is no medical evidence that a nasal polyp currently 
exists. 

2.  An in-service polypectomy left no residual disability.

3.  It is at least as likely as not that recurring athlete's 
foot began during active service.  

4.  There is no medical evidence of current bilateral shin 
splints or of residuals of in-service bilateral tibial stress 
reactions.

5.  A disability manifested by dizzy spells arose during 
active service.

6.  The service-connected scrotal varicocele has been 
manifested throughout the appeal period by intermittent pain 
and discomfort while performing ordinary activity; no drug 
therapy, hospitalization, or intensive management is 
required.


CONCLUSIONS OF LAW

1.  A disability due to nasal polyps and/or polypectomy was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Athlete's foot was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  A disability due to bilateral shin splints or bilateral 
tibial stress reactions was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  A disability represented by dizzy spells was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

5.  The criteria for a compensable schedular rating for 
scrotal varicocele are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115a, 
Diagnostic Codes 7525, 7529 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Service Connection for Nasal Polyps

The veteran's service medical records (SMRs) reflect no 
relevant abnormality upon enlistment.  A December 1991 
computerized tomography (CT) scan showed a probable mucous 
retention cyst in the inferior left maxillary antrum.  A 
February 1992 treatment report notes complaint of head 
congestion and the examiner noted a history of deviated nasal 
septum and a cyst in the sinus, awaiting surgery.  A 
September 1992 treatment report notes previous polypectomy 
and cyst removal.  

The veteran underwent a separation examination in January 
1996 at which time no mention of nasal polyps was made.  
Rather, sinusitis was noted. 

In April 1996, the veteran requested service connection for 
sinusitis and nasal polyps.  He underwent a VA general 
medical examination in May 1996.  During the examination, the 
veteran reported that multiple polyps had been removed in 
1992.  The examiner noted that there was no evidence of 
polyps on examination and that the airway appeared to be 
good.  The nasal mucosa and turbinates were markedly engorged 
and congested although skin tests for allergies were negative 
in the past.  The veteran reported heavy smoking.  

The veteran also underwent a VA nose and sinus compensation 
and pension examination in May 1996.  The examiner noted that 
polyps had been removed in 1992 and the veteran had also 
undergone septoplasty.  The veteran complained of difficulty 
breathing through the nose, stuffiness, and loss of sense of 
smell.  The examiner noted that the veteran smoked and showed 
a lot of nasal irritation, probably related to smoking.  The 
diagnoses were history of nasal polypectomy and septoplasty 
and vasomotor rhinitis.  

In a July 1996 rating decision, the RO determined that no 
polyps currently existed and found the service connection 
claim to be not well grounded.

A December 1996 VA CT report reflects that the veteran's 
sinuses were scanned at Erie VA Medical Center.  The study 
showed inflammatory change with complete opacification of the 
right maxillary antrum.  It appeared that a partial right 
ethmoidectomy with uncinectomy had been performed.  No polyp, 
cyst, or tumor was mentioned.  The veteran complained of 
headaches and a foul smell.

In April 1997, the veteran testified that VA had suspected 
another polyp, which, if confirmed during next month's CT 
scan at the Erie VA Medical Center, would be surgically 
removed by VA. 

A May 1997 progress note from Erie VA Medical Center reflects 
frontal bilateral ethmoid and left maxillary sinus disease 
confirmed on CT scan and unchanged after medical therapy.  
Polyps were not mentioned.  Endoscopic sinus surgery was 
recommended.  A March 1999 brain magnetic resonance imaging 
(MRI) report notes left maxillary opacification and other 
findings, but no polyp.  

In August 2001, the veteran reported that he had nasal 
surgery in 1993 and 1998 and currently used a nasal inhaler.  

B.  Service Connection for Athlete's Foot

The SMRs note that Mycelex(r) cream was dispensed for a rash on 
the feet in November 1995.  The rash appeared in the 
wintertime.  The veteran's January 1996 separation 
examination report specifically notes athlete's foot in the 
summary and elaboration of all pertinent data section.  In 
April 1996, the veteran requested service connection for 
athlete's foot.  He underwent a VA general medical 
examination in May 1996.  The examiner offered a diagnosis of 
history of athlete's foot, mild fungus of the toe.  

The veteran also underwent a VA skin compensation and pension 
examination in May 1996.  The examiner noted that the veteran 
had recurrent fungus infection of the toes and soles of the 
feet for which he used ointment to control; however, no 
fungal growth was seen at the time of the examination.  

In a July 1996 rating decision, the RO determined that the 
claim of service connection for fungus of the toes was not 
well grounded due to a lack of medical evidence of current 
infection.

In his October 1996 NOD, the veteran reported that he was 
using fungus medication on his feet at the time of the VA 
examination.  

In April 1997, the veteran testified that the Erie VA Medical 
Center had been treating his athlete's foot with topical 
cream.  The condition involved all toes and the top of the 
left great toe.  He testified that the VA compensation and 
pension examiner did not look closely at his feet.  

In June 1997, the RO received outpatient treatment reports 
from Erie VA Medical Center.  These reports do not mention 
fungus of the feet.  

A March 2000 VA general medical compensation and pension 
examination report does not mention a fungal infection of the 
feet. 

C.  Service Connection for Bilateral Shin Splints.

The SMRs reflect that complaints of lower leg pain began in 
April 1991.  May 1991 X-rays were consistent with stress 
reactions.  The May 1991 assessment was probable stress 
reaction, rule out stress fractures.  In June 1991, an 
impression of medial ligament vs. tendonitis was given.  An 
October 1991 report notes that pain continued in both knees 
and shins and that the veteran had completed airborne school 
in 1977 without any problem at that time.  The condition had 
improved somewhat since April 1991 but seemed to have reached 
a plateau.  A November 1991 report notes that a bone scan 
confirmed stress reactions in both tibiae.  An April 1991 
report notes continued tibiae symptoms despite conservative 
therapy.  The impression was stress reaction of the bilateral 
tibias.  An August 1992 report notes complaint of shin pains.

The veteran underwent a separation examination in January 
1996 at which time no lower extremity abnormality was 
recorded.  During the examination, the veteran checked 
"yes" to arthritis, rheumatism, or bursitis, and the 
examiner noted that the knees were painful, along with the 
wrists, elbows, hips, and back, but did not note any lower 
leg or shin pain.  The examiner also noted, "Tests 
pending".  

In April 1996, the veteran requested service connection for 
the shins.  He underwent a VA general medical examination in 
May 1996, the report of which is silent for any lower leg or 
shin complaint.  He also underwent a VA bones examination 
during which he reported shin splints that arose during 
active service.  He presently noted similar pain in the right 
calf area.  The examiner found no objective evidence of 
abnormality.  

In a July 1996 rating decision, the RO determined that there 
was no complaint of shin pain during the VA examination and 
found the service connection claim to be not well grounded.  
In his October 1996 NOD, the veteran reported that he did 
report shin pain during his VA examination and he requested 
another examination. 

During his April 1997 hearing, the veteran testified that his 
shins had been painful ever since active service and that he 
treated the condition by elevating the feet and resting.  

A November 1999 VA treatment report reflects complaint of 
bilateral leg pain that began in the military when hit by a 
forklift.  The report mentions that although the back was 
initially painful, leg pain began two weeks after the injury 
and progressively increased since that time.

The veteran underwent a VA orthopedic compensation and 
pension examination and a general medical examination in 
March 2000, the reports of which are silent for any shin or 
lower leg pain.  

An October 2000 VA treatment report reflects a history of 
neck and back pain after a forklift accident in the service 
in 1992 or 1993.  The veteran described the onset of an 
"intense ache" in the lower extremities that had arisen in 
the recent two to three years.  This pain radiated from the 
buttocks to the dorsum of the feet.  Leg and back pain 
complaints increased since lumbar fusion that was performed 
in February 2000.  The examiner determined that the veteran 
should continue treatment with gabapentin for neuropathic leg 
pain.  

D.  Service Connection for Dizziness

The SMRs reflect no relevant abnormality upon enlistment.  A 
December 1992 outpatient treatment report notes complaint of 
dizziness along with diarrhea, ear infection, and sinusitis.  
The condition was felt to be due to resolving right otitis 
media and sinusitis.  An August 1993 emergency room report 
notes that while sitting in a dentist's chair following a 
lidocaine injection, the veteran became dizzy and short of 
breath.  He had two prior similar episodes.  Various other 
1993 reports note complaints of dizziness and spinning 
sensation.  A November 1993 medical treatment report notes 
vertigo of questionable etiology and a November 1993 
audiometry report notes a complaint of hearing loss and 
vertigo.  

A Walter Reed Army Medical Center report dated in November 
1993 notes the onset of dizziness about 9 weeks earlier with 
increasing frequency, currently every day or two.  The 
veteran reported a history of left ear infections in 
childhood.  An electronystagmogram (ENG) was abnormal but a 
Rotary Chair test was normal.  

A February 1, 1994, SMR notes a 6 month history of 
intermittent dizziness.  Two more dizziness complaints within 
the next three days triggered a neurology evaluation, which 
was normal.  A notation on a master problem list, apparently 
made in 1994, notes acute labyrinthitis.  

An August 1994 report notes a 10-month history of adrenalin 
rushes described as a vertigo sensation that felt like being 
in an elevator and then tilting 10 to 15 degrees.  The 
veteran reported that he also had the sensation that his eyes 
were crossing during these episodes, which lasted only from 2 
or 3 seconds to 15 seconds, but the tilting sensation lasted 
4 hours once.  The report notes that there was no known 
precipitant.  

The veteran underwent a separation examination in January 
1996 at which time he checked "yes" to a history of 
dizziness or fainting spells.  The examiner related this item 
to a pineal gland tumor that was found in October 1993.

In April 1996, the veteran requested service connection for 
dizziness.  He underwent a VA general medical examination in 
May 1996.  The report mentions a history of light-headedness.  
The relevant diagnosis was history of pineal tumor.  

The veteran also underwent a VA mental status compensation 
and pension examination in May 1996.  The examiner noted a 
history of pineal cyst and a prior referral to determine 
whether dizziness was secondary to panic attacks.  
Counseling, Prozac(r), and clonazepam had not helped.  The 
veteran had noticed dizziness beginning in 1993 with 
associated vision trouble that led to an evaluation at Walter 
Reed Army Hospital in March 1994.  His other main complaint 
was erectile dysfunction.  The examiner offered no diagnosis 
concerning dizzy spells.    

The veteran also underwent a VA neurology compensation and 
pension examination in May 1996.  The veteran reportedly had 
noticed dizziness beginning in September 1993 with associated 
vision trouble that led to an evaluation at Walter Reed Army 
Hospital in March 1994.  An MRI at that time showed a 1.2 cm 
mass in the pineal gland.  Subsequent MRIs revealed no 
significant change in the size of the pineal tumor and Walter 
Reed neurologists were unsure whether the veteran's dizziness 
episodes were related to the tumor.  The VA physician noted 
that a psychological etiology for the dizzy spells had once 
been suspected, for which a psychiatrist had prescribed 
Prozac(r) with no effect.  The veteran reported continuing 
dizzy spells lasting 15 seconds to two minutes and occurring 
two to three times per week.  On May 24th, he had a different 
episode of dizziness followed by dim vision in the right eye 
for several seconds.  He then developed nausea and a severe 
headache.  The impression was episodic dizziness and vision 
tilting to the right.

The VA physician addressed the etiology of the dizzy spells 
by noting that the etiology was not clear, as the pineal mass 
was not located in an area that should cause those symptoms.  
Concerning the association between headaches and dizzy spells 
apparently drawn by the private neurologist, the VA physician 
noted that only one headache had been associated with an 
episode of dizziness.  The physician felt that regardless of 
the cause, the veteran's dizzy spells seemed to debilitate 
him as they occurred 3 to 4 times per week and lasted between 
15 seconds and 2 minutes.  The doctor recommended semi annual 
MRIs to monitor the pineal gland tumor.  

A May 1996 MRI report from Northwest Medical Center 
(hereinafter Northwest) showed a 1.5 cm pineal gland tumor.  
At that time, the veteran underwent a neurology consultation 
examination at Northwest during which time he related a 
history of headaches for many years that had increased in 
severity in the recent 4 years.  After treatment with 
Compazine(r), the headaches had almost subsided.  The examiner 
concluded that the veteran had complicated migraine headaches 
that were not likely to be related to his pineal gland cyst; 
however, the examiner did not offer a clear etiology of the 
dizzy spells.  

In a July 1996 rating decision, the RO determined that 
dizziness was not a ratable disease entity and therefore the 
service connection claim was not well grounded.  

In April 1997, the veteran testified that he presently took 
headache medication and had tried other medications in the 
past, none of which relieved his dizzy spells.  He felt that 
his dizzy spells arose at about the same time that the pineal 
cyst was found.  

A March 2000 VA neurology compensation and pension 
examination report reflects a review of the veteran's 
headache history and notes that in 1996 the headaches began 
to occur simultaneously with nausea and dizzy spells.  The 
physician opined that the pineal gland cyst did not causing 
any symptom.  The impression was episodic dizziness, 
primarily occurring during headaches, with incapacitation due 
to a tilting feeling.  

A March 2000 VA general medical examination report does not 
mention dizziness symptoms.  

The RO issued an SSOC in April 2003 that denied service 
connection for anxiety disorder with dizziness and blood 
pressure changes on the basis that the condition was not 
shown during active service or during a May 1996 VA 
examination.  

E.  Compensable Initial Rating for Scrotal Varicocele.

An intermittently painful mass above the right testicle was 
noted in March 1995, according to the veteran's SMRs.  

During a May 1996 VA general medical compensation and pension 
examination, the veteran reported testicle pain.  The 
examiner could not find a large hydrocele, but noted a 
questionable varicocele of the right scrotum.  The relevant 
diagnosis was tender testicles.  A VA testes examination 
report notes no symptoms other than a very minimal varicocele 
palpated on the right.  

In a July 1996 rating decision, the RO granted service 
connection for a varicocele of the right scrotum and assigned 
a noncompensable rating under Diagnostic Code 7599-7529.

In October 1996, the RO issued an SOC that notes that the 
veteran had disagreed with the rating assigned for his 
varicocele.  

In April 1997, the veteran testified that during active 
service a doctor told him to endure the testicle pain because 
it would be more painful to have the disorder taken care of.  
He testified that the pain was not constant, but that if he 
jumped or took a long step, then he felt sudden pain.  He 
testified that as a plumber his work often caused that pain.    

According to a March 2000 VA genitourinary compensation and 
pension examination report, there was a small spermatocele on 
the right.  The veteran was noted to be undergoing treatment 
in the urology department for erectile dysfunction.  

In April 2003, the RO issued an SSOC discussing the issue and 
the evidence of record.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

The veteran has been notified of the laws and regulations 
governing service connection and for the evaluation of a 
varicocele.  He has been advised of the evidence considered 
in connection with his claims, and what evidence that is 
potentially probative or not probative of the claims.  38 
C.F.R. § 3.159(b)(1), (e).  The RO sent the veteran VCAA 
letters in August 2001 and May 2002.  These letters gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has attempted to 
obtain, and has associated with the claims file, all 
pertinent service records, VA medical records, and the 
private medical records identified by the claimant.  Although 
the SMRs from the veteran's first period of service have not 
been obtained, those records are unnecessary, as the 
disorders addressed in the decision herein purportedly arose 
during the veteran's second period of active service.  A 
remand to obtain those records prior to adjudication would 
thus serve only to further delay resolution of the claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
However, because the veteran was a parachutist during his 
first period of active service and he has claimed service 
connection for back and knee disorders, an attempt will be 
made to obtain those SMRs during the remand period, as they 
could be relevant to these claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
instant case, the veteran has requested that his claim 
proceed, and in response to the first VCAA letter executed a 
waiver of the remaining time for response.  The Board finds 
under the circumstances that the decision herein on the 
issues of service connection for nasal polyps and shin 
splints, and a higher rating for the varicocele, may be made 
without prejudice to the veteran.


III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A.  Nasal Polyps

Nasal polyps were removed during active service and have not 
returned.  Post-service medical examinations and diagnostic 
measures have failed to detect any nasal polyp.  Moreover, no 
residual disability stemming from polypectomy has been 
claimed by the veteran or shown by the medical evidence.  In 
short, there is no proof of a present disability associated 
with nasal polyps or their excision.  After consideration of 
all the evidence of record, including the veteran's 
testimony, the Board finds that the preponderance of the 
evidence is against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Service connection for nasal polyps is denied.  

B.  Athlete's Foot 

Mycelex(r), a fungicide, was prescribed during active service.  
The veteran fulfilled the requirement of providing continuity 
of symptomatology by testifying that he has had recurrent 
fungus infections since the initial onset during active 
service and by submitting his service connection claim very 
shortly after separation from active service.  A VA skin 
examiner offered a diagnosis of a history of mild toe fungus 
two months after separation.  Although the disorder has 
escaped detection on examination, the Board must consider 
that the duty to assist requires that, when a claimant 
submits a claim for a disease cyclical in the manifestation 
of its symptoms, such as tinea pedis, VA must conduct an 
examination during the active stage of the disease.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In so 
holding, the Court stated: "It is the frequency and duration 
of the outbreaks and the appearance and virulence of them 
during the outbreaks that must be addressed".  Id. at 407 
(quoting Bowers v. Derwinski, 2 Vet. App. 675, 676 (citing 38 
C.F.R. § 4.1 (1991)).  However, in this case, there is enough 
evidence of recurring fungus infection to place the issue in 
at least relative equipoise.  Therefore, the Board will 
accord the benefit of the doubt and find that it is at least 
as likely as not that chronic, recurring athlete's foot began 
during active service.  Service connection for athlete's foot 
is granted.  

C.  Bilateral Shin Splints

The veteran's SMRs clearly reflect that he incurred bilateral 
tibial stress reactions, also termed shin splints, during the 
early part of his second active service tour; however, the 
condition was treated conservatively during active service 
and there was no further complaint after August 1992.  The 
veteran's separation examination report, which includes a 
notation of pain in the knees, wrists, elbows, and back, does 
not note any complaint of shin splints or lower extremity 
pain.  Although the veteran mentioned shin splints during a 
May 1996 VA examination, the only pain that he pointed out 
was some right calf pain.  This does not support his 
testimony concerning continuity of symptoms since active 
service.  Neither does the March 2000 VA orthopedic 
examination report support his claim of continuity of 
symptoms, as it also is silent for complaint of shin splints.  
Moreover, an October 2000 VA treatment report strongly 
suggests that more recent bilateral lower leg pain is 
associated with lumbar laminectomy.  The bulk of the medical 
evidence reflects that although the veteran clearly had 
bilateral shin splints in 1991 and 1992, that condition 
resolved with no continuing disability.  After consideration 
of all the evidence of record, including the veteran's 
testimony on the matter, the Board finds that the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim for service connection for 
bilateral shin splints must be denied.  



D.  Dizziness

The veteran's SMRs reflect the onset of dizzy spells during 
his second period of active service.  No definite etiology 
has been given; however, according to the preponderance of 
the medical evidence, this disorder is not related to pineal 
gland tumor, headaches, or anxiety attacks.  Vestibular 
disorder remains a possibility because of an abnormal ENS in 
1993.  Although the etiology of the veteran's dizzy spells 
remains unclear, the medical evidence clearly shows that 
these dizzy spells began during active service, have 
continued since active service, and have caused a disability.  
Thus, after consideration of all the evidence of record, 
including the veteran's testimony, the Board finds that it 
favors service connection for dizzy spells.  

E.  Compensable Initial Rating for Scrotal Varicocele.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The RO assigned a noncompensable evaluation for right 
varicocele under Diagnostic Code 7599-7525.  Diagnostic Code 
7525 provides for rating chronic epididymo-orchitis, which is 
rated as urinary tract infection.  38 C.F.R. § 4.115b, Code 
7525 (2002).  Urinary tract infections are rated as follows:  
Urinary tract infections requiring long-term drug therapy, 1-
2 hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent rating; those with 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than 2 times per year), and/or 
requiring continuous intensive management warrant a 30 
percent rating.  38 C.F.R. § 4.115a (2002).   

The veteran's service-connected right varicocele has been 
manifested throughout the appeal period by intermittent pain 
and discomfort while performing ordinary activity; no drug 
therapy, hospitalization, or intensive management is 
required.  Comparing these symptoms to the criteria above, 
the Board does not find that the criteria for a 10 percent 
rating are more nearly approximated.  

This disorder might also be rated under Diagnostic Code 7529.  
Diagnostic Code 7529 provides for rating of benign neoplasms 
of the genitourinary system on the basis of voiding function 
or renal dysfunction, whichever is predominant.  Disability 
evaluations ranging from noncompensable to 100 percent are 
available for these disabilities.

Because no renal dysfunction is shown, the Board will 
consider a rating for voiding dysfunction, which is to be 
rated as urine leakage, frequency, or obstructive voiding.  
38 C.F.R. § 4.115b, Diagnostic Code 7529 (2002).  

For urine leakage or incontinence, a 20 percent evaluation is 
warranted when there is a need for wearing absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent evaluation is warranted when there is a need for 
wearing absorbent materials that must be changed 2 to 4 times 
per day.  A 60 percent evaluation is appropriate when the use 
of an appliance is required or when there is a need for 
wearing absorbent materials which must be changed more than 4 
times per day.  38 C.F.R. §§ 4.115a, 4.115b.  

For urinary frequency, a 40 percent rating may be assigned if 
the daytime voiding interval is less than an hour, or there 
is awakening to void at least 5 times per night.  A 20 
percent rating may be assigned if the daytime voiding 
interval is between one and two hours, or there is awakening 
to void 3 to 4 times per night.  A 10 percent rating may be 
assigned if the daytime voiding interval is between 2 and 3 
hours or there is awakening to void at least 2 times per 
night.  

For obstructed voiding, a 30 percent rating may be assigned 
if there is urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for obstructive voiding if there is marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream), with any one of the following: 
(1) Post void residuals greater than 150 cc; (2) uroflowmetry 
showing marked diminished peak flow rate (less than 10 
cc/sec); (3) recurrent urinary tract infections secondary to 
obstruction; or, (4) stricture disease requiring periodic 
dilation every 2 to 3 months.  Obstructive symptomatology 
with or without stricture disease requiring dilation 1 to 2 
times per year warrants a noncompensable rating.  38 C.F.R. 
§ 4.115a (2002).   

There is no evidence that would indicate that a compensable 
rating could be assigned for urine leakage, frequency, or 
obstructive voiding, as none of the criteria for a 
compensable rating listed above are more nearly approximated.  
After considering all the evidence of record, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim of entitlement to an initial 
compensable rating for right varicocele is denied.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service- connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to any service-connected genitourinary 
disorder is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  Entitlement to service connection for nasal polyps is 
denied.  

2.  Entitlement to service connection for athlete's foot is 
granted.  

3.  Entitlement to service connection for bilateral shin 
splints is denied.

4.  Entitlement to service connection for a disability 
represented by dizzy spells is granted.  

5.  Entitlement to an initial compensable rating for right 
varicocele is denied.  


REMAND

Residuals of Bilateral Knee Injuries

With respect to the bilateral knee complaints, the SMRs for 
the first period of active service are not of record and it 
is not clear that the National Personnel Records Center 
(NPRC) has attempted to locate them.  According to a March 
2000 VA orthopedic compensation and pension examination 
report, the veteran first noticed aching in his knees as an 
Army paratrooper during his first period of active service.  
The impression was bilateral degenerative joint disease; 
however the basis for this impression is unclear, as no knee 
X-ray report is of record.  Moreover, prior to adjudication, 
VA should get a nexus opinion concerning any current knee 
disorder.  

Residuals of a Low Back Injury.

Although the RO has granted service connection for the 
cervical spine, the veteran has also alleged that his low 
back was injured in Germany in 1993.  During a May 1996 VA 
examination, he mentioned that he hurt his back three years 
earlier when he bumped into a forklift.  The examiner found 
no back symptoms.  The diagnosis was simply history of 
chronic back pain; however, a November 1999 VA treatment 
report reflects that an MRI showed severe degenerative joint 
disease at L5-S1 with central disc herniation.  A March 2000 
general medical examination report reflects a history of a 
back injury during active service and recent lumbar fusion 
surgery and current residuals.  The etiology of the lumbar 
spine disorder was not addressed.  

Prior to adjudication the RO should return the March 2000 
orthopedic examination report to examiner for an opinion 
addressing whether it is at least as likely as not that any 
current lumbosacral disorder is the result of active service 
parachute jumping, other strenuous training, or an injury 
sustained in the early 1990s. 

Acquired Psychiatric Disorder

An August 1995 SMR (neurology clinic) notes episodes of 
unknown etiology, possible anxiety disorder (panic disorder).  
The veteran underwent a separation examination in January 
1996 at which time he checked "yes" to frequent trouble 
sleeping, depression or excessive worry, and to loss of 
memory or amnesia.  The examiner noted that a psychiatrist 
felt the veteran had anxiety attacks and noted that the 
veteran was taking Klonopin(r).   

In May 1996, the veteran underwent a VA mental status 
examination.  The examiner found no Axis I mental disorder; 
however, according to a March 1999 VA behavioral health 
intake evaluation, the Axis I diagnoses were rule out major 
depression; rule out generalized anxiety disorder; and, rule 
out panic disorder.  VA treated the veteran for anxiety and 
dysthymia at various times after March 1999.  According to a 
July 1999 treatment record, the Axis I diagnoses were 
generalized anxiety disorder and major depression, recurrent.  
Prior to adjudication, the Board requests that a medical 
opinion be obtained addressing the likelihood that any 
current mental disorder began during or is otherwise the 
result of active service.   

Hypertension 

The veteran's SMRs reflect blood pressure readings in August 
1993 of 122/90, sitting.  An October 1993 report notes 
126/94.  A March 1994 report notes 120/95.  An October 1994 
report notes 130/96.  A November 1994 report notes 135/95.  A 
later November 1994 report notes 120/90.  In December 1995, 
blood pressure readings taken within a two-hour period were 
151/102, 129/93, and 138/97.  The veteran underwent a 
separation examination in January 1996 at which time a chest 
X-ray showed a normal heart and his blood pressure was within 
normal limits.  

During a May 1996 VA examination, his blood pressure was 
124/80.  The diagnosis was no history of any hypertension; 
however, in his October 1996 NOD, the veteran reported that 
he was already on VA prescribed medication for hypertension.  
An October 1996 VA outpatient treatment report notes that the 
veteran presented for a hypertension checkup, and that he was 
getting his medication from Pittsburgh VA Medical Center. 

Prior to adjudication, the Board requests that the veteran be 
afforded an appropriate examination to determine if the 
veteran has hypertension and, if so, whether it began during 
active service. 

The duty to assist includes ordering a fresh examination if 
the record is insufficient.  See 38 C.F.R. § 4.2 (1998); 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  Moreover, the duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is remanded for the following action:

1.  The RO should attempt to obtain from 
NPRC the service medical records 
pertaining to the veteran's first period 
of active service.   

2.  The RO should inform the veteran that 
VA will attempt to obtain medical 
opinions to verify his claim that an in-
service injury or injuries caused a 
bilateral knee disability and/or a low 
back disability, that an acquired 
psychiatric disability arose during 
active service, and that hypertension 
arose during active service.  The RO 
should inform the veteran that he may 
submit any other evidence that tends to 
support these claims.

3.  The claims file should then be 
returned to the VA examiner who performed 
the March 2000 VA joints examination.  If 
that examiner is not available, a 
qualified substitute may be used.  The 
examiner should review the claims file 
and note that review in the report.  The 
examiner should address whether it is at 
least as likely as not that degenerative 
joint disease of the knees was incurred 
in or aggravated by active service.  All 
findings should be supported by a 
complete rationale and set forth in a 
legible report.  If no opinion can be 
offered, the examiner should explain why.  
The veteran may be re-examined, if 
necessary.  

3.  The claims file should be returned to 
the VA examiner who performed the March 
2000 VA spine examination.  If that 
examiner is not available, a qualified 
substitute may be used.  The examiner 
should review the claims file and note 
that review in the report.  The examiner 
should address whether it is at least as 
likely as not that any lumbosacral spine 
disorder was incurred in or aggravated by 
active service.  All findings should be 
supported by a complete rationale and set 
forth in a legible report.  If no opinion 
can be offered, the examiner should 
explain why.  The veteran may be re-
examined, if necessary 

4.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any mental 
disorder.  The examiner should review the 
claims file and note that review in the 
report.  If any mental disorder is found, 
the examiner should address whether it is 
at least as likely as not that the mental 
disorder was incurred in or aggravated by 
active service.  All findings should be 
supported by a complete rationale and set 
forth in a legible report.  If no opinion 
can be offered, the examiner should 
explain why.  The veteran may be re-
examined, if necessary 

5.  The Board requests that an 
appropriate physician first review the 
claims file and then offer an opinion 
addressing whether it is at least as 
likely as not that hypertension arose 
during active service or within a year of 
separation from active service.  If no 
opinion can be offered, the physician 
should explain why.  The veteran may be 
re-examined, if necessary 

6.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

7.  If any requested benefit remains 
denied, the RO should issue a supplemental 
statement of the case addressing the 
denial.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case may be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




